 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   THERESA DUNCAN,                                   No. 2:19-cv-02250-JAM-CKD PS
12                       Plaintiff,
13            v.                                       ORDER
14   THE UNITED STATES,
15                       Defendant.
16

17            On November 21, 2019, the magistrate judge filed findings and recommendations (ECF

18   No. 4), which were served on plaintiff and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. No objections were

20   filed.

21            Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

22   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

24   1983).

25            The court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

27   IT IS HEREBY ORDERED that:

28            1.     The findings and recommendations (ECF No. 4) are ADOPTED;
                                                      1
 1          2.      This action is dismissed without leave to amend;

 2          3.      The Clerk of Court is directed to refund the $400.00 filing fee in this action as

 3   soon as practicable; and

 4          4.      The Clerk of Court is directed to close this case.

 5
     DATED: December 18, 2019
 6
                                                   /s/ John A. Mendez____________              _____
 7

 8                                                 UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
